Citation Nr: 1115973	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from June 1989 to July 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2009 decision, the Board recognized that, under a recent precedent decision of the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order), the appealed claim of entitlement to service connection for PTSD must be construed to to include any other psychiatric disorder, because the Veteran, as a layman, cannot be expected to be capable of correctly identifying his own diagnosis.  The Board denied the claim of service connection for PTSD, and remanded the imputed claim of service connection for any other psychiatric disorder.  That claim now returns to the Board for further review.  

Also before the Board and remanded in August 2009 was a claim for service connection for a skin disorder, characterized as lichen simplex chronicus.  Upon that remand, the Appeals Management Center (AMC) granted service connection while assigning a noncompensable rating for that disorder in a February 2011 decision.  The grant of service connection having been afforded the Veteran by that February 2011 rating action, there remains no service connection claim for appellate review by the Board as to that issue.  The record does not reflect that the Veteran has initiated an appeal of the noncompensable rating assigned by that decision (by law, he has one year from the date of notice of theFebtruary 2011 decision), and accordingly the Board is currently without jurisdiction to review an initial rating issue for lichen simplex chronicus.  38 U.S.C.A. §§ 7104, 7105 (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The question of the appropriateness of the assigned noncompensable initial rating in light of significant ongoing symptoms causing an ongoing struggle noted by the VA examiner is not before the Board because, as noted above, the Veteran has not, to date, appealed that assigned initial rating.  However, as to the issue of service connection for a psychiatric disorder other than PTSD, the Board notes that the AMC, in its February 2011 Supplemental Statement of the Case, denied the claim essentially on the basis that the Veteran had failed to respond to a request for information on his claim.  We do recognize, as the AMC stated, that VA's duty to assist a veteran in developing evidence "is not a one-way street," Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), and a veteran must cooperate when he is asked for information that is essential in obtaining evidence in support of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.

On the other hand, the Veteran has not been provided with an examination to address whether he has a non-PTSD psychiatric disorder which is a secondary result of his service-connected skin disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (or another service-connected disability).  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records indicate the possibility of such psychiatric disorder aggravation by the service-connected lichen simplex chronicus, including, for example, as noted in a record of a September 30, 2005, treatment co-signed by a treating internist as well as by a treating psychiatrist.  In that record the Veteran expressed his belief in such an aggravation, and the treating medical practitioners appeared to endorse the association, thus providing the "indication" described in McLendon, supra.  Other treatment records amply document the presence of non-PTSD psychiatric disorders, including depression and anxiety components.  

Therefore, VA must still consider the question raised by the record of service connection for an anxiety or depressive disorder as secondary to the service-connected skin disorder, on the basis of aggravation.  See 38 C.F.R. § 3.310 (2010).  

As a result, a remand is required to develop the psychiatric disorder claim, including a VA examination to address the questions of causation or aggravation of any current psychiatric disorder, including as due to service-connected lichen simplex chronicus.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim of service connection for any current psychiatric disorder other than PTSD, including in particular on a secondary basis, by either causation or aggravation by his service-connected lichen simplex chronicus.  Inform him of what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases for such a secondary-service-connection claim.  Afford him the opportunity to submit any additional evidence or argument, and ask him to report any non-VA treatment for psychiatric problems since December 2006.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all records of VA treatment for psychiatric disability since December 2006.  

3.  Thereafter, afford the Veteran an appropriate VA psychiatric examination, addressing the nature and etiology of any current psychiatric disorders.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the Veteran's claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the history of treatment in service and after service for the Veteran's service-connected lichen simplex chronicus and any psychiatric disorders, and the symptoms associated with that service-connected lichen simplex chronicus, including as reflected upon post-service examination and treatment records.  Conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, past independent evidence (whether contradicting or confirming his assertions), and any other evidence deemed pertinent. 

b.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service or as related to service-connected disability.  In this regard, if the examiner finds questions concerning the Veteran's credibility are at issue, then the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  To the extent the examiner finds the Veteran's assertions concerning his psychiatric disorder not credible, the examiner should not rely on any such assertions in formulating his or her medical assessments and opinions.   If the examiner has questions or doubts concerning the Veteran's credibility, the examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed psychiatric disorder, and should state the bases of those conclusions. 

c.  The examiner should then provide an evaluation of the nature and severity of any and all current psychiatric disorders.  For each current psychiatric disorder which the examiner diagnoses, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or, if it arose after service, whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected lichen simplex chronicus.  In so doing, the examiner should note past medical evidence indicating psychiatric impact or possibility of psychiatric impact from the Veteran's lichen simplex chronicus, as well as past medical evidence of psychiatric disability.  In the alternative, for each psychiatric disorder diagnosed, the examiner should opine as to whether a relationship, whether by causation or aggravation, between service or service-connected lichen simplex chronicus and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4.  Readjudicate the remanded claim de novo.  If any benefit sought the subject of the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

